Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 5/16/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 8 and 15 are independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11334224.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims and therefore, anticipate the patented claims. 
Instant application 17745165
U.S. Patent No. 11334224
1. A computer-implemented method comprising: displaying a graphical user interface (GUI) comprising one or more input elements to control a display of a variation of a web page on a client device, the one or more input elements to configure a plurality of conditions and a trigger event defining when to evaluate the plurality of conditions for the web page; responsive to a user interaction, via the GUI, with the one or more input elements, generating, by a computer processor, a set of instructions corresponding to the web page, the set of instructions comprising one or more of the plurality of conditions and the trigger event and specifying the variation of the web page to display at the client device responsive to the one or more of the plurality of conditions being met when the trigger event occurs; and transmitting the set of instructions to the client device responsive to an access of the web page by the client device.
1. A computer-implemented method of determining a variation of a web page to display on a client device, the method comprising: displaying the web page received from a content provider on the client device, wherein the web page comprises a plurality of content items; displaying, via a graphical user interface (GUI), a plurality of conditions to control a display of the variation of the web page, a trigger event defining when to evaluate the plurality of conditions for the web page, and a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed, wherein one or more of the plurality of conditions comprises conditional logic describing a state of the web page that causes the client device to select the variation of the web page, and wherein the conditional logic comprises executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met; receiving a user interaction, via the GUI, with the web page; determining, by the client device, a content update of the web page responsive to the user interaction, the content update determined without the client device requesting the content update from the content provider; and based on the trigger event being activated to cause at least one of the plurality of conditions to be evaluated and responsive to detecting that a uniform resource locator (URL) of the web page at least partially matches a URL string specified in the at least one of the plurality of conditions, displaying the variation of the web page, wherein the variation of the web page comprises the determined content update, and wherein the determined content update comprises an update to an attribute of at least one of the plurality of content items of the web page.
2. The method of claim 1, wherein the instructions are transmitted to the client device responsive to a request from client-side code instructions executing on the client device, the client-side code instructions transmitted with the web page.
6. The computer-implemented method of claim 1, further comprising: receiving the web page from the content provider, the web page including code specifying instructions for the client device to request experiment instructions from an experiment system that is distinct from the content provider; requesting the experiment instructions from the experiment system responsive to execution of the code; and receiving the experiment instructions from the experiment system, the experiment instructions defining the one or more of the plurality of conditions.
3. The method of claim 1, wherein the plurality of conditions comprise a uniform resource locator (URL) condition that a URL of the web page at least partially matches a URL specified by the URL condition.
2. The method of claim 1, wherein the GUI comprises a matching method for determining whether the URL of the web page at least partially matches the URL string specified in the at least one of the plurality of conditions.
4. The method of claim 1, wherein the plurality of conditions comprise conditional logic comprising executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met.
Claim 1: wherein the conditional logic comprises executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met;
5. The method of claim 4, wherein the conditional logic describes a state of the web page responsive to which the variation of the web page is to be displayed.
Claim 1: wherein one or more of the plurality of conditions comprises conditional logic describing a state of the web page that causes the client device to select the variation of the web page,
6. The method of claim 1, wherein the set of instructions further comprise a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed.
Claim 1: and a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed,
7. The method of claim 1, wherein the one or more input elements of the GUI comprise trigger event input for selection of the trigger event as one or more of the following: at least a portion of a uniform resource locator (URL) of the web page changing; a document object model (DOM) of the web page changing; execution of a function associated with the web page; or expiration of a time interval.
10. The computer-implemented method of claim 8, wherein the trigger event is at least a portion of the URL of the web page changing.
Claim 8
Claim 1
Claim 9
Claim 6
Claim 10
Claim 2
Claim 11
Claim 1
Claim 12
Claim 1
Claim 13
Claim 1
Claim 14
Claim 10
Claim 15
Claim 1
Claim 16
Claim 6
Claim 17
Claim 2
Claim 18
Claim 1
Claim 19
Claim 1
Claim 20
Claim 10



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitropoulos, Dimitrios, U.S. Published Application No. 20170346758.
Claim 1:
Dimitropoulos teaches A computer-implemented method comprising: 
displaying a graphical user interface (GUI) comprising one or more input elements to control a display of a variation of a web page on a client device, (e.g., displaying a GUI comprising input elements of a content modification script to control a display of a variation of an information resource (i.e., web page on a client device) abstract; The information resource may include a content element and a content modification script. The content modification script may include a predefined trigger event and a change list for modifying the information resource.)
the one or more input elements to configure a plurality of conditions ( e.g., any input element used to configure the plurality of conditions of the change list abstract; The computing device may determine that the information resource satisfies a condition of the change list, responsive to detecting the occurrence of the predefined trigger event. The computing device may set a property of the content element, responsive to determining that the information resource satisfies the condition. ) 
and a trigger event defining when to evaluate the plurality of conditions for the web page; (e.g., a predefined trigger event defining when to evaluate a condition of the change list within the modification script of the information resource (i.e., webpage) abstract; The computing device may determine that the information resource satisfies a condition of the change list, responsive to detecting the occurrence of the predefined trigger event. The computing device may set a property of the content element, responsive to determining that the information resource satisfies the condition.)

responsive to a user interaction, via the GUI, with the one or more input elements, generating, by a computer processor, a set of instructions corresponding to the web page, the set of instructions comprising one or more of the plurality of conditions and the trigger event and specifying the variation of the web page to display at the client device responsive to the one or more of the plurality of conditions being met when the trigger event occurs; and (e.g., responsive to a user creating a content modification script by modifying the conditions of the change list  (i.e., responsive to a user interaction, via the GUI, with the one or more input elements) generating instructions, via client device processor, corresponding to the information resource (i.e., web page), the set of instructions comprising conditions of a change list and a predefined event and specifying the variation of the content elements of the information resource (i.e., web page) to display  at the client device responsive to the conditions of the change list being met when the predefined trigger event occurs (see abstract; Systems and methods for dynamically modifying properties of content elements within information resources by client-side computing devices are provided herein. A computing device may receive an information resource. The information resource may include a content element and a content modification script. The content modification script may include a predefined trigger event and a change list for modifying the information resource. The computing device may detect an occurrence of a predefined trigger event on the information resource. The computing device may determine that the information resource satisfies a condition of the change list, responsive to detecting the occurrence of the predefined trigger event. The computing device may set a property of the content element, responsive to determining that the information resource satisfies the condition. The computing device may add a modification indicator to the content element to prevent modification while the information resource satisfies the condition of the change list.)
transmitting the set of instructions to the client device responsive to an access of the web page by the client device. (e.g., receiving the medication script (i.e., set of instructions) within the web page at the client device from the initial loading of the web page  (see abstract; A computing device may receive an information resource. The information resource may include a content element and a content modification script. The content modification script may include a predefined trigger event and a change list for modifying the information resource. par. 40; In this example, the client device may initially have loaded default information resource 110A along with the content modification script.)

Claim 6 depends on claim 1:
Dimitropoulos teaches wherein the set of instructions further comprise a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed. (e.g., Examiner consider each condition relied upon to change the web page as taught by Dimitropoulos is a condition setting that specifies that one condition (i.e., the condition itself)  must be met for the variation of the web page to be displayed abstract; The computing device may determine that the information resource satisfies a condition of the change list, responsive to detecting the occurrence of the predefined trigger event. The computing device may set a property of the content element, responsive to determining that the information resource satisfies the condition. )

Claim 7 depends on claim 1:
Dimitropoulos teaches wherein the one or more input elements of the GUI comprise trigger event input for selection of the trigger event as one or more of the following: at least a portion of a uniform resource locator (URL) of the web page changing; a document object model (DOM) of the web page changing;
execution of a function associated with the web page; or
expiration of a time interval. (e.g., trigger event corresponds to a subset of function calls (i.e., execution of a function associated with the web page) par. 5; The content modification script may specify trigger events and a change list for modifying the content elements of the information resource. Using the content modification script, the client device may determine whether such function calls or data objects match trigger events. Trigger events may be predefined, and may correspond to a subset of function calls or data objects. Upon detecting the trigger event, the client device may determine whether the information resource satisfies conditions of the change list for modifying the information resource. The conditions of the change list may include an activation mode corresponding to a single run-time state of the information resource.)

Independent Claim 8:
Claim 8 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 8. 



Claim 14 depends on claim 8:
Claim 14 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 14. 

Independent Claim 15:
Claim 15 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 15. 

Claim 20 depends on claim 15:
Claim 20 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 9, 11,12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitropoulos as cited above, and applied to claims 1, 8 and 15, in view of Wiener et al. (hereinafter “Wiener”), U.S. Published Application No. 20160092914 A1.
Claim 2 depends on claim 1:
Dimitropoulos teaches the client-side code instructions transmitted with the web page. (e.g., modification script instructions transmitted with the web page abstract; The information resource may include a content element and a content modification script. The content modification script may include a predefined trigger event and a change list for modifying the information resource.)

Dimitropoulos fails to expressly teach wherein the instructions are transmitted to the client device responsive to a request from client-side code instructions executing on the client device.

However, Wiener teaches wherein the instructions are transmitted to the client device responsive to a request from client-side code instructions executing on the client device, the client-side code instructions transmitted with the web page. (e.g., delivering instructions related to specialized content to the client device responsive to client script communicating user input to the server, the client side script instructions may be dynamically modify the contents of the web page  par. 32; As an example, scripts may be executed on either web server 110 (e.g., “server-side”) or client device 106 (e.g., “client-side”) to dynamically modify the contents of the web page (e.g. to display or not display certain content based on certain criteria) as displayed on the client device 106. par. 32; Scripts and other executable code can also be included in web page 125 to enable communication of the user input 132 (e.g., information and activity) to the data management server 111 for logging (see operation 133). par. 34; In some embodiments, data management server 111 receives information from web server 110, ad server 112, client device 106, and management interface device 113, to determine and deliver specialized content (e.g., an advertisement or impression) to include in web page 125 transmitted by web server 110 to client device 106.)

In the analogous art of using scripts in a web page, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the modification script within a web page as taught by Dimitropoulos to include a communication request from client-side code instructions as taught by Wiener to provide the benefit of determining user interest based on user interaction to better present targeted advertisements resulting in more financial revenue (see Wiener; par. 6 and 7)

Claim 4 depends on claim 1:
Dimitropoulos fails to expressly teach wherein the plurality of conditions comprise conditional logic comprising executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met.

However, Wiener teaches wherein the plurality of conditions comprise conditional logic comprising executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met. ( par. 25; he business logic can also define conditional content (e.g., tags, advertisements, beacons, etc.) that is sent with the scripts to be included in the web page based on the script execution results. par. 32; As an example, scripts may be executed on either web server 110 (e.g., “server-side”) or client device 106 (e.g., “client-side”) to dynamically modify the contents of the web page (e.g. to display or not display certain content based on certain criteria) as displayed on the client device 106. Further, the scripts may also monitor the browsing activity of user 114 at the client device 106 (see operation 130) and conditionally execute (see operation 131) in response to a certain set of user input 132 (e.g. entered text, dropdown selections, radio button selections, checkbox selections, etc.) par. 33; Examples of such scripting languages that support conditional execution include JavaScript, ActionScript, Jscript, etc.)

In the analogous art of using scripts in a web page, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the modification script within a web page as taught by Dimitropoulos to include conditional logic as taught by Wiener to provide the benefit of determining user interest based on user interaction to better present targeted advertisements resulting in more financial revenue (see Wiener; par. 6 and 7)

Claim 5 depends on claim 4:
Dimitropoulos/Wiener teaches wherein the conditional logic describes a state of the web page responsive to which the variation of the web page is to be displayed. (e.g., logic to implement “activation mode” describes a state of the web page responsive to which the variation of the web page is to be displayed Dimitropoulos; par. 5; The conditions of the change list may include an activation mode corresponding to a single run-time state of the information resource. par. 40; Satisfying the conditions of the change list may correspond to an activation or reactivation mode associated with a single state of the information resource.) (e.g., combing state machine and conditional logic for evaluating page to determine variation of the web page Wiener; par. 88; A module may include one or more state machines and/or combinational logic used to implement or facilitate the performance characteristics of evaluating page content to determine user interest.)

Claim 9 depends on claim 8:
Claim 9 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 9. 

Claim 11 depends on claim 8:
Claim 11 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 11. 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 12.

Claim 13 depends on claim 8:
Claim 13 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 13. 

Claim 16 depends on claim 15:
Claim 16 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 16. 

Claim 18 depends on claim 15:
Claim 18 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 18. 

Claim 19 depends on claim 15:
Claim 19 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 19. 


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitropoulos as cited above, in view of Tharpe et al. (hereinafter “Tharpe”), U.S. Published Application No. 20050120024 A1.
Claim 3 depends on claim 1:
Dimitropoulos fails to expressly teach wherein the plurality of conditions comprise a uniform resource locator (URL) condition that a URL of the web page at least partially matches a URL specified by the URL condition.
However, Tharpe teaches wherein the plurality of conditions comprise a uniform resource locator (URL) condition that a URL of the web page at least partially matches a URL specified by the URL condition. (e.g., executing a script when the requested URL matches a specified URL that corresponds to a filter (i.e., URL condition) par. 8; The method includes the steps of: storing at least one filter, wherein the at least one filter corresponds to one or more Internet web addresses; identifying a uniform resource locator (URL) requested by the Internet browser; comparing the requested URL to the at least one filter to determine whether the requested URL matches the one or more Internet web addresses; and executing a script when the requested URL matches the one or more Internet web addresses corresponding to the at least one filter. Par. 9; According to one embodiment of the invention, the step of executing a script further includes the step of executing a user-defined script associated with the at least one filter. )
In the analogous art of controlling web pages within a browser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conditions of the change list as taught by Dimitropoulos to include a matching URL condition for executing a script as taught by Tharpe to provide the benefit of tracking user activity to better control the content of the browser (see Tharpe par. 2, par. 10)

Claim 10 depends on claim 8:
Claim 10 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 10. 


Claim 17 depends on claim 15:
Claim 10 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 10. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145